Citation Nr: 0822299	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
diabetes mellitus type II, claimed as due to exposure to 
herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Following the July 2005 certification of the instant appeal 
to the Board, the veteran filed an August 2005 statement 
requesting a videoconference hearing at the RO. This request 
was timely.  See 38 C.F.R. § 20.1304 (2007).  As the veteran 
requested the hearing in a timely fashion, and has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled 
hearing at the latest address of record. 
This hearing is to be scheduled in 
accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




